Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
This Action is in response to the papers filed on April 12, 2021. Claims 84-121 are currently pending. Claims 84 to 102 have been amended by Applicants’ amendment filed on April 12, 2021. No claims were canceled or newly added.
Applicants’ election with traverse of Group I, claim(s) claims 84-102, directed to multicomponent systems comprising an engineered TCR-presenting cell (eTPC), in response to the restriction requirement of June 26, 2020 was previously acknowledged. 
In addition Applicants’ election of  the following species was previously acknowledged:
1. A species of component A lacks endogenous surface expression ( claims 84):
Applicant elects wherein component A lacks endogenous surface expression of aAPX.
2. A species of a single ORF or two ORFs (claims 84):
Applicant elects wherein component C is designed to deliver a single ORF.
3. A species of genomic receiver sites Band D (claim 84):
Applicant elects wherein B and D are each selected from a synthetic construct designed for
recombinase mediated cassette exchange.
4. A species of analyte antigen-presenting complexes (aAPX) (claim 85):
Applicant elects wherein the species of aAPX is HLA class I.
5. A species of synthetic genomic TCR-stimulation response element F (claim 87):
Applicant elects wherein component F is a single component synthetic construct.
6. A species of antigenic molecule (aAM) (claim 89):
Applicant elects wherein aAM represents a peptide derived from a polypeptide translated from the analyte antigenic molecule ORF(s).

For claim 90, Applicant elects wherein A expresses CD8; for claim 92, Applicant elects wherein component A additionally expresses CD28.
8. A species of components B and D (claim 93):
Applicant elects wherein B and/or D comprises the combination of (a) a heterospecific
recombinase site, (c) eukaryotic promoter, (e) eukaryotic terminator, (f) selection marker, and (o) Kozak consensus sequence, and wherein other components may be present. Support for this combination is found on page 25 of the originally filed application.
9. A species of components C and E (claim 94):
Applicant elects wherein C and/or E comprises the combination of (a) a heterospecific
recombinase site, (g) selection marker for integration, (p) antibiotic resistance cassette,
(g) bacterial origin of replication, (s) cloning site, and (t) kozak consensus sequence, and wherein other components may be present. Support for this combination is found on page 25 of the originally filed application.
10. A species of components B and D (claim 95):
Applicant elects wherein B and/or D comprises (a) eukaryotic promoter, (b) a pair of heterospecific recombinase sites, (c) Kozak consensus sequence, (d) selection marker, and
(e) eukaryotic terminator. Support for this combination is found on page 25 of the originally filed application.
11. A species of single ORF (claim 96):
Applicant elects wherein component C and/or E comprises (a) a pair of heterospecific
recombinase sites, (b) Kozak consensus sequence, (c) an antibiotic resistance cassette, (d) a bacterial origin of replication, and (e) a cloning site for introduction of a single ORF encoding one or more TCR chains and/or selection marker for integration. Support for this combination is found on page 25 of the originally filed application.
12. A species of component C, E or C and E with A (claims 97, 100, 103 and 105):
Applicant elects C and E with A.
13. A species of analyte TCR chain encoding sequences ( claim 99):
Applicant elects (a) wherein the analyte TCR chain encoding sequences are derived from paired
cloning of TCR chains from primary T-cells.
14. A species of expression (claims 100, 101; 102, 108, 113):
TCRsp expressed on the surface of the eTPC-t.
Claims 103-121 were previously withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. Reinstatement of claims drawn to non-elected inventions will be withdrawn during prosecution The requirement for restriction between Groups I-VII was previously made FINAL. 
After a final requirement for restriction, the Applicants, in addition to making any response due on the remainder of the action, may petition the Commissioner to review the requirement.  Petition may be deferred until after final action on or allowance of claims to the invention elected, but must be filed not later than appeal.  A petition will not be considered if reconsideration of the requirement was not requested.  (See § 1.181.).

Therefore, claims 84-102 are currently under examination to which the following grounds of rejection are applicable.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 8, 2021 and April 12   were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim objection
The amendment to the claims filed June April 12, 2021 is objected to because Applicant has made a multitude of changes to the claims resulting in significant portions of the recitation being lined-through, and thus visually challenging for the Examiner to correctly decipher the claimed invention. The amendment is considered to be discourteous to the Examiner because Applicant did not provide a clean copy of the claims along with the marked up copy.
	If the claims are amended, added and/or canceled in response to this Office Action, then Applicant is required to follow Amendment Practice under 37 C.F.R. §1.121 AND A CLEAN COPY OF ALL PENDING CLAIMS IS REQUESTED. 

Interpretation of abbreviations in the claims 
MCS (multicomponent system),

aAM (analyte antigenic molecule), 
aAPX (analyte antigen-presenting complexes),  
ORFs (open reading frames), 
TCRsp (TCR surface protein in complex with the CD3), 
RMCE (recombinase mediated cassette exchange),
A component designated F, a synthetic genomic TCR-stimulation response element, and 
eTPC-t (“to integrate two complementary analyte TCR chains encoded in component C' and/or E', into components B and/or D, to obtain a cell, designated an eTPC-t” claim 100, and 
eTPC-x, “components B or D become components B' or D' such that the eTPC-x expresses a
single TCR chain” claim 101.
Response to arguments
Maintained objections/ Rejections in response to Applicants’ arguments or amendments
Double Patenting 
Claims 84-121 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 48-82 of copending Application No. 16/347684. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the cited claims of Application 16/347684.
Applicants offer to provide a terminal disclaimer upon indication by the Examiner of allowable claims. However, Applicant’s request is not a proper response to the rejections of record as it neither traverses the grounds of rejection by providing specific arguments, nor indicates that a terminal disclaimer has been filed to overcome the rejection.  As such, the rejections of record as stated at pages 6-8 of the non-final office action filed on 1/12/2021 stands.

***

Applicants offer to provide a terminal disclaimer upon indication by the Examiner of allowable claims. However, Applicant’s request is not a proper response to the rejections of record as it neither traverses the grounds of rejection by providing specific arguments, nor indicates that a terminal disclaimer has been filed to overcome the rejection.  As such, the rejections of record as stated at pages 8-10 of the non-final office action filed on 1/12/2021 stands.
***
The provisional rejection of claims 84-121 on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-47 of copending Application No. 16/347716  is maintained.  Applicants offer to provide a terminal disclaimer upon indication by the Examiner of allowable claims. However, Applicant’s request is not a proper response to the rejections of record as it neither traverses the grounds of rejection by providing specific arguments, nor indicates that a terminal disclaimer has been filed to overcome the rejection.  As such, the rejections of record stand.
Claim Rejections - 35 USC § 112(b)
Claims 84-102 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


    PNG
    media_image1.png
    333
    336
    media_image1.png
    Greyscale
Claim 84 is indefinite in its recitation of “lacks endogenous expression of TCR chains alpha, beta, delta and gamma, expresses CD3 proteins” in line 8. The practitioner in the art would readily understand that CD3 (cluster of differentiation 3) is a protein complex of “four distinct chains. In mammals, the complex contains a CD3γ chain, a CD3δ chain, and two CD3ε chains. These chains associate with the T-cell receptor (TCR) and the ζ-chain (zeta-chain) to generate an activation signal in T lymphocytes. The TCR, ζ-chain, and CD3 molecules together constitute the TCR complex” (See, CD3 (immunology) From Wikipedia, the free encyclopedia; pp. 1-3; downloaded 4/19/2021). It is unclear whether the endogenous CD3d molecule, delta is expressed or not in the eTPC. 
Claim 84 remains indefinite in its recitation of “the CD3 (TCRsp) expressed on component A,” in lines 24 and 31. There is insufficient antecedent bases for the recitation of “the CD3 (TCRsp) expressed on component A,” in the claim.
Claim 94 which depends on claim 84 is  indefinite in the recitation of “wherein component C and component E, if present”.  Claim 84 recites in the preamble the transitional 
Claim 96 which depends on claim 84 is  indefinite in the recitation of “wherein one or both of component C and component E, if present”.  Claim 84 recites in the preamble the transitional phrase “comprising” which requires the presence of a second component that is a genetic donor vector, designated component C. Thus, the metes and bounds of claim 96 are indefinite.
Claim 97, which depends on claim 84, and by dependence, claims 98-102 remain vague and   indefinite in the recitation of “one or both of component C and E, if present”.  Claim 84 recites in the preamble the transitional phrase “comprising” which requires the presence of a second component that is a genetic donor vector, designated component C. Thus, the metes and bounds of claim 97 are indefinite.
Claim 97 is indefinite in its recitation of “wherein one or both of components C and component E… is combined with at least one ORF encoding at least one analyte TCR chain” because it is unclear the combination  or combinations that are intended as being encompassed by the noted phrase. Claim 84 recites that component C, for example, is a genetic donor vector “for delivery of ORF encoding analyte TCR chains, wherein component C is matched to component B”. The applicant is on record as stating that “one of skill in the art would understand that components B, C, D, and E contain sequences that facilitate the site-directed integration of the ORF delivered by component C or E into component B or D, respectively. For this site-directed integration to occur, components B, C, D, and E comprise sequences that permit component B and C and component D and E to homologously recombine.” (Applicants’ remarks page 14). Thus it is unclear whether the term “combined” refers to  integration of ORF encoded 
Claim 100 is indefinite in its recitation of “ component C' and component E', if present, is combined with component A, to integrate two complementary analyte TCR chains encoded in component C' or E', into components B and D, respectively” because it is unclear as the combination  or combinations that are intended as being encompassed by the noted phrase.  Claim 97 recites that “component C and  component E, if present, is included and is combined with at least one ORF encoding at least one analyte TCR chain to obtain one or both of component C' and component E', respectively.” The applicant is on record as stating that “C and E, represent genetic donor vectors for site-directed integration of ORFs into sites B and D, respectively, where arrows indicate coupled specificity. Each paired integration site/donor vector couple may be formatted to integrate a single ORF or a pair of ORFs to introduce analyte TCR chain pair expression by different means”.  Because component C' and component E' appear to result from integration of donor vectors encoding one or more ORFs encoding analyte TCR chains into genomic acceptors, B and D, respectively, it is unclear component C' and component E' is combined with component A to integrate two complementary analyte TCR chains into the same components B and  D, respectively. As such the metes and bounds of the claim are indefinite.
Claim 101 is indefinite in its recitation of “ component C' and component E', if present, is combined with component A, to integrate one analyte TCR chain encoded in component C' or E', into components B and D, respectively” because it is unclear as the combination  or combinations that are intended as being encompassed by the noted phrase for the same reasons set forth for claim 100 above.   
component C' and component E' of claim 97 appear to result from integration of donor vectors encoding one or more ORFs encoding analyte TCR chains into genomic acceptors, B and D, respectively, it is unclear component C' and component E' is combined with component an eTPC-x, to integrate one analyte TCR chain encoded in the same component C' or E’. As such the metes and bounds of the claim are indefinite.
Claims 8-93, 95 and 98-99 are indefinite insofar as they depend from claim 84.
Response to Applicants’ Arguments as they apply to rejection of claims 84-102 under 35 USC § 102(b)
At pages 13-15 of the remarks field on 4/12/2021, Applicants essentially argue that: 1)  “one of skill in the art would understand what is meant by the phrasing at issue, especially when the claims are read in light of the specification, as they must be. In particular, one of skill in the art would understand that components B, C, D, and E contain sequences that facilitate the site-directed integration of the ORF delivered by component C or E into component B or D, respectively. For this site-directed integration to occur, components B, C, D, and E comprise sequences that permit component B and C and component D and E to homologously recombine” [emphasis added], and 2) “term "matched" as meaning "[w]hen two components encode genetic elements that direct and restrict the interaction between the complemented components." 
Regarding 1) and 2), the definition of “Matched” at page 115, lines 1-2, cited by Applicant, is not relevant to the integration of components C or E encoding  a single ORF or a pair of ORFs into component B or D, respectively, to introduce analyte TCR chain pair by homologous recombination. The term “Matched” is broadly definite and the scope of the definition is broad. For example, at paragraph [0044],  the specification teaches that the full TCR diversity within an individual is captured for matched αβ pairs. Though the Specification also teaches at ¶ [0058] “..  at least one engineered genomic receiver site. The site is used for rapid, stable integration of genetic material encoding TCR pairs, delivered via the matched genetic donor vector”, and at ¶ [0739]“The benefit of positioning the non-coding cis-regulatory elements on the outside of the heterospecific recombinase sites was so they are not required in the matched genetic donor vector, component C”, these are merely exemplary and non-limiting. It is unclear what is "matched" for each component  B, C, D, and E, what directs and restrict the interaction, what are the complementary components, whether complementary sequences are required to restrict the interaction. As such, the metes and bounds of the claims cannot be determined. In relation to the citations made by Applicant of p. 48, lines 25-29, p. 25, lines 26-29, p. 27, lines 6-8, p. 114, lines 11-13, p. 113, lines 20-21, these are  not found persuasive because it is noted that the features upon which applicant relies (e.g., each of component B, C, D, and E may comprise "heterospecific recombinase sites," "homologous arms," "splice donor site", and "splice acceptor site according to the instant specification, p. 25, lines 26-29, p. 27, lines 6-8, and original claims 57, 58, and 60) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re  and E contain sequences that facilitate the site-directed integration of the ORF delivered by component C or E into component B or D, respectively.
Claim Rejections - 35 USC § 103
Claims 84-92 and 97-102 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Kishi et al., (US Pub 2015/0203886; Publication date July 23, 2015), in view of Zhao et al., (US Pub 2017/0290858; earliest filing priority date Oct 31, 2014 ) and Turan et al (2011; J. Mol. Biol. Pp.  193–221; of record) for the reasons already of record as set forth at pages 13-18 of the non-final office action filed on 1/12/2021.
Response to Applicants’ Arguments as they apply to rejection of claims 84-92 and 97-102 under 35 USC § 103
At pages 16-19 of the remarks filed on 4/12/2021, Applicants essentially argue that 1), “The recited multicomponent systems are cell-based array systems.. that permit single-copy integration of a TCR ORF from a vector pool (e.g., ''shotgun integration"). In this approach, each cell (eTPC) integrated with a donor vector may only receive a single ORF from a library of vectors, potentially encoding a diverse population of TCR ORF. This enables the conversion of TCR ORF libraries encoded in donor vectors into eTPC libraries expressing a single desired analyte TCR pair on the cell surface”, 2) “ the cited combination of references does not make out a prima facie case of obviousness at least because the references fail to teach or suggest "a multicomponent system comprising: a first component that is an engineered TCR-presenting cell (eTPC), designated component A, wherein component A ... contains two further single components designated Band D, which are different and each is respectively a genomic receiver site for integration of (i) a single ORF encoding at least one analyte TCR chain of alpha, beta, 
Regarding 1), the instant claims are product claims. All what is required in the claimed invention is the structure implied by the intended use (e.g, require a multicomponent system permits selective single copy integration of a TCR ORF from a vector pool).  Such structure is not more than what has already been taught. For example, independent claim 84 does not even require a multicomponent system comprising a first component eTPC to comprise a single-copy integration of a TCR ORF, let alone TCR ORF from a vector pool. Though claim 84 recites in line 9 “contains two further single components designated B and D, which are different and each is respectively a genomic receiver site for integration”, the recitation of intended use to single components designated B and D is an intended function of the structure of the claimed  components designated B and D. Thus applicants’ arguments are not persuasive as they recite structural limitations that are not present in the claims. 
Regarding 2), as applicant concedes, Kishi discloses engineering T cell line TG40 to express human antigen-specific TCRs cloned from identified single human antigen-specific T a first component which is a T cell transfected with isolated antigen specific TCR cDNA from a human single cell encoding a TCRα and a TCRβ for expression of the TCR receptor on the surface of the T cell. The TCRα and the TCRβ fall within the scope of the components designated C and E, where each of them is a genetic donor vector designed for delivery of ORF encoding analyte TCR chains. Kishi does not teach that the components designated C and E, e.g, plasmid pMX vector encoding a TCRα and a TCRβ, replace the endogenous nucleic acid sequences encoding the TCRα and a TCRβ, e.g, genomic components designated B and D,  where each of them is a receiver site for integration of at least two genes. The combined teachings of Zhao et al., and Turan et al., remedy the deficiencies of Kishi. Zhao et al discloses disruption of the endogenous TCR by CRISPR/Cas9 improved TCR-redirected T cell function in T cells transfected with constructs encoding TCRα chain alone, TCRβ chain alone or both TCRα chain and TCRβ chain (paragraph [0120]; Figure 64) and Turan teaches recombinase-mediated cassette exchange (RMCE) approaches to enable predictable expression patterns by the nondisruptive insertion of a gene cassette at a pre-characterized genomic locus. The prior art teaches all of the limitations of the claimed invention and make the claimed invention obvious. One of skill in the art would have recognized that the results of the combination of  modifying a T cell by transfecting with an expression vector encoding antigen-specific TCRα and TCRβ chains and downregulating or replacing  the endogenous TCRα and TCRβ chains by RMCE  would have yielded nothing more than predictable results to one of ordinary skill in the art at the time the invention was made. This is demonstrated by the fact that Zhao et al., discloses disruption of the endogenous TCR by CRISPR/Cas9, for example, to improve TCR-redirected T cell function when cells in T cells transfected with constructs encoding TCRα chain alone, TCRβ chain alone or both TCRα chain and TCRβ chain (e.g, disruption of endogenous locus encoding TCRα chain alone, TCRβ chain receiver sites B and D for each of the antigen specific TCR cDNA TCRα and TCRβ of Kishi , falling within the scope of  genome integration of TCR chain ORF sequence with matched donor vector/genomic receiver site subsystems.
Regarding 3), In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  None of the references has to teach each and every claim limitation.  If they did, this would have been anticipation and not an obviousness-type rejection.  Also note that Patents are relevant as prior art for all they contain. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Furthermore, the applicants are reminded that the motivation for combining the teachings of the prior art may be different from applicants’ motivation to make the disclosed compositions.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The office has provided motivation for making a multicomponent system 
***
Claim 93-96 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Kishi et al., (US Pub 2015/0203886; Publication date July 23, 2015), Zhao et al.,  (US Pub 2017/0290858; earliest filing priority date Oct 31, 2014 ) and Turan et al (2011; J. Mol. Biol. Pp.  193–221; of record) as applied to claims 84-85 above, and further in view of Schendel et al., (US Pub 2018/0245242; earliest priority date Jun 1, 2015)  as evidenced by post-filing art of  Karste et al., (2017; Heterologous Gene Expression in E.coli pp 313-324) for the reasons already of record as set forth at pages 18-20 of the non-final office action filed on 1/12/2021.
Response to Applicants’ Arguments as they apply to rejection of claims 93-96 under 35 USC § 103
At page 19 of the remarks filed on 4/12/2021, Applicants essentially argue that “Schendel discloses modular vector systems for transient transfection and transduction using retroviral backbone vectors to enable the stable integration of TCRs into the genome of a recipient T cell genome. See, e.g., Schendel, para. [0049]. In accordance with Schendel, the retroviral vectors comprise a promoter, an enhancer sequence and other components…. Schendel is distinguished from the claimed systems at least because Schendel relies on the use of retroviral gene transfer to obtain integration of TCRs. Unlike the approach of the present invention, viral- and transposon-mediated integration is random and may result in genomic instability caused by unpredictable alterations in the genome”. Applicants’ arguments have been respectfully considered but have not been found persuasive.
remedy the deficiencies of Kishi, Zhao and Turan  by teaching  transduction vectors carrying the receiver plasmids (pR) containing candidate TCR constructs encoding the TCRα chain and TCRβ, wherein transduction vectors can be retrovirus, lentivirus, transposon (paragraph [0050]), such that one of skill in the art, reading these teachings, would infer that a number of different configurations and schemes may be designed for transfection vector carrying candidate TCR constructs comprising, for example, (a) a heterospecific recombinase site, (c) eukaryotic promoter, (e) eukaryotic terminator, (f) selection marker, and (o) Kozak consensus sequence, and wherein other components, as recited in claim 93, based on the host cell, size of the transgene, nature of the promoter, number of copies of the exogenous gene, amount and properties of the target protein. In determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. What matters is the objective reach of the claim. If the claim extends to what is obvious, it is invalid under § 103.KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 at 1397 (2007).
New grounds of objection/ rejection
Claim Objection
Claim 100 is objected to because of the following informalities: abbreviations such as a TCRsp should be spelled out at the first encounter in the claims. Appropriate correction is required.
35 U.S.C. 112, 4th paragraph
The following is a quotation of the fourth paragraph of 35 U.S.C. 112:


Claims 92, 94, 96 and 97 are  rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This is a new rejection necessitated by amendment of the claims in the response filed 4/12/2021.
 In this regard, claim 94 depends on independent claim 84, which is directed to a multicomponent system comprising a genetic donor vector, designated component C.  Claim 94 does  not further limit independent claim 84 because they do not recite any further structural features of component C. Rather claim 94 makes the designated component C optional by reciting “if present”.  Applicants may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
In this regard, claim 96 depends on independent claim 84, which is directed to a multicomponent system comprising a genetic donor vector, designated component C.  Claim 96 does  not further limit independent claim 84 because they do not recite any further structural features of component C. Rather claim 96 makes the designated component C optional by reciting “if present”.  Applicants may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
In relation to claim 92, claim 92 depends on claim 91, which is directed to a multicomponent system comprising a genetic donor vector, wherein component A expresses additional TCR co-receptors. Claim 92 does not further limit claim 91 because they do not recite 
In this regard, claim 97 depends on independent claim 84, which is directed to a multicomponent system comprising a genetic donor vector, designated component C.  Claim 97 does  not further limit independent claim 84 because they do not recite any further structural features of component C. Rather claim 97 makes the designated component C optional.  Applicants may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Claims 84-102 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA G LEAVITT/Primary Examiner, Art Unit 1633